'Candx.be, J.
The act approved December 18, 1894 (Acts 1894, p. 123), codified in the" Civil Code, §§4681-4603, repealed all existing laws in reference to auditors and masters, and provided (Civil Code, § 4602) that the fees of the auditor should be taxed by the judge. A fair construction of that language, in connection with the entire act, would indicate that it was the legislative intent that in all cases the judge should be invested with a discretion as to the apportionment of the fee between the parties to the suit. It was accordingly not error in the present case to provide in the judgment that the auditor’s fee should be borne equally by the plaintiff and the defendants.

Judgment affirmed.


All the Justices concur.